Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    ALLOWANCE

This communication is responsive to amendment filed on 4/12/2022.


Allowable Subject Matter

Claim 1-20 are allowed.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ managing a message sent and received through a messenger application of an instant messaging service (IMS);	managing a message sent and received through a second  chat room of a 3rd party application of a 3rd party service  receiving support for a chat function through the instant messaging server; identifying a user account of the (IMS) linked with a user account of the 3rd party service participating in the second chat room; and providing, based on the identified user account of the IMS, the second chat room of the 3rd party application to the messenger application”. These limitations, taken in context of the entire claims are allowable over prior art of record. 
The closest prior art made of record which is considered pertinent to applicant's
disclosure.
- Lee et al. U.S. Patent Pub. No. 2021/0058359, Method and Apparatus for Displaying Interface for Providing Social Networking Service Through anonymous profile.
- Lee et al. U.S. Patent Pub. No. 2021/0297371, Method, User Device and Contents Provision server for Recommending Content related to Contents.
- Kim et al. U.S. Patent Pub. No.2020/0403815, Method, System, and Non-Transitory Computer-Readable Record Medium for Generating Chatroom According to Condition.

	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443